EXHIBIT 10.2

THIRD AMENDED AND RESTATED TERM NOTE

$6,000,000 Minneapolis, Minnesota   April 15, 2016

FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC. (formerly known as Resistance Technology, Inc.), a
Minnesota corporation (successor-by-merger to Intricon Datrix Corporation
(formerly known as Jon Barron, Inc.) (d/b/a Datrix), a California corporation),
and INTRICON TIBBETTS CORPORATION (formerly known as TI Acquisition
Corporation), a Maine corporation (each, a “Borrower”; collectively, the
“Borrowers”), hereby JOINTLY AND SEVERALLY promise to pay to the order of THE
PRIVATEBANK AND TRUST COMPANY, an Illinois state banking corporation (the
“Bank”), the principal sum of SIX MILLION AND NO/100 DOLLARS ($6,000,000),
payable in periodic installments on the dates and in the amounts set forth in
the Loan Agreement (as hereinafter defined), with one final balloon payment on
the Term Loan Maturity Date. The actual amount due and owing from time to time
hereunder shall be evidenced by Bank’s records of receipts and disbursements
with respect to the Term Loan, which shall, absent manifest error, be conclusive
evidence of such amount.

Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.

All payments of principal and interest under this Third Amended and Restated
Term Note (the “Note”) shall be made in lawful money of the United States of
America in immediately available funds at the Bank’s office at 50 South 6th
Street, Suite 1415, Minneapolis, MN 55402, or at such other place as may be
designated by the Bank to the Borrowers in writing.

This Note is the Term Note referred to in, and evidences indebtedness incurred
under, a Loan and Security Agreement dated as of August 13, 2009 (as previously
amended, as further amended on or about the date hereof and as the same may be
hereafter further amended, modified or supplemented from time to time, the “Loan
Agreement”), among the Borrowers and the Bank, to which Loan Agreement reference
is made for a statement of the terms and provisions thereof, including those
under which the Borrowers are permitted and required to make prepayments and
repayments of principal of such indebtedness and under which such indebtedness
may be declared to be immediately due and payable. Capitalized terms used here
and not otherwise defined herein have the meanings ascribed to them in the Loan
Agreement.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

This Note is made under and governed by the internal laws of the State of
Minnesota.

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Second Amended and Restated
Term Note, dated March 31, 2015 made payable jointly and severally by the
Borrowers to the order of the Bank in the original principal amount of
$5,000,000.00.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

 

  INTRICON CORPORATION,
a Pennsylvania corporation               By /s/ Scott Longval           Scott
Longval, Chief Financial Officer               INTRICON, INC. (formerly known as
Resistance
Technology, Inc.), a Minnesota corporation               By /s/ Scott Longval  
        Scott Longval, Chief Financial Officer               INTRICON TIBBETTS
CORPORATION
(formerly known as TI Acquisition Corporation),
a Maine corporation               By /s/ Scott Longval           Scott Longval,
Chief Financial Officer      

 

 

[Third Amended and Restated Term Note]

 



 

